UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
                                                                :
 IN RE FOREIGN EXCHANGE BENCHMARK                               :    13 Civ. 7789 (LGS)
 RATES ANTITRUST LITIGATION                                     :
                                                                :          ORDER
                                                                :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on April 30, 20201, pursuant to the Court’s November 12, 2020, Order (Dkt. No.

1544), the parties filed cross-motions for summary judgment.

        WHEREAS, on April 30, 2021, the Credit Suisse Defendants filed a letter motion to seal

portions of the parties’ papers in support of or opposition to the cross-motions for summary judgment.

The letter motion states that “Plaintiffs have advised [the Credit Suisse Defendants] that they intend to

propose narrower redactions than the proposed redactions set forth in Appendix A,” and requests leave

to file any opposition to Plaintiffs’ motion to seal by May 7, 2021. Dkt. No. 1572.

        WHEREAS, on April 30, 2021, Plaintiffs filed a letter-motion to seal portions of the parties’

papers in support of or opposition to the cross-motions for summary judgment, proposing more narrow

redactions than those proposed in the Credit Suisse Defendants’ letter motion at Docket No. 1572.

Dkt. No. 1578. It is hereby

        ORDERED that, by May 13, 2021, Defendants shall file any opposition to Plaintiffs’ more

narrow redactions. Any opposition shall include a revised version of the chart provided in Appendix A

of Plaintiffs’ letter motion, with a column stating Defendants’ position as to why more extensive

redactions or sealing is warranted in light of the “strong presumption of access” that attaches to judicial

documents. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 121 (2d Cir. 2006).



Dated: May 3, 2021
       New York, New York
